   Case:Case
         18-3346
             2:15-cv-01101-CMR
                   Document: 003113201424
                                Document 80 Page:
                                             Filed 104/03/19
                                                        Date Filed:
                                                             Page 04/03/2019
                                                                    1 of 2



DLD-131                                             March 14, 2019
      UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                   C.A. No. 18-3346

                          OLANIYAN ADEFUMI, Appellant

                                             VS.

                                  DR. SHARON LIM

                           (E.D. Pa. Civ. No. 2-15-cv-01101)

Present:      JORDAN, GREENAWAY, Jr., and NYGAARD, Circuit Judges


              Submitted are:

              (1)   Appellant’s motion to reopen the appeal;

              (2)   Appellant’s motion for leave to appeal in forma pauperis and
                    affidavit in support thereof, pursuant to Rule 24, Federal Rules of
                    Appellate Procedure;

              (3)   By the Clerk for possible dismissal due to a jurisdictional defect; and

              (4)   Appellant’s jurisdictional response

              in the above-captioned case.


                                         Respectfully,


                                         Clerk


(continued)
   Case:Case
         18-3346
             2:15-cv-01101-CMR
                   Document: 003113201424
                                Document 80 Page:
                                             Filed 204/03/19
                                                        Date Filed:
                                                             Page 04/03/2019
                                                                    2 of 2



OLANIYAN ADEFUMI, Appellant
       VS.
SHARON LIM
C.A. No. 18-3346
Page 2
_____________________________




________________________________ORDER_________________________________
       The foregoing motions to reopen and for leave to proceed in forma pauperis are
granted. The appeal, however, is dismissed for lack of jurisdiction. Appellant seeks to
appeal the order of the District Court entered on July 24, 2018. Unfortunately for
appellant, he did not file his notice of appeal until October 19, 2018, well beyond the 30-
day appeal period. See Fed. R. App. P. 4(a)(1)(A). Because appellant’s notice of appeal
was untimely, this Court lacks jurisdiction over this appeal. See Bowles v. Russell, 551
U.S. 205, 214 (2007).

                                                        By the Court,

                                                        s/ Joseph A. Greenaway, Jr.
                                                        Circuit Judge

Dated: April 3, 2019
Lmr/cc: Olaniyan Adefumi
Elise M. Bruhl




                                                      A True Copy:



                                                      Patricia S. Dodszuweit, Clerk
                                                      Certified Order Issued in Lieu of Mandate
